

Exhibit 10.48

SOLUTIONSTAR HOLDINGS LLC SAR AWARD AGREEMENT
Effective as of January 1, 2015


1.Purpose of the Agreement. The purpose of this Solutionstar Holdings LLC (“the
“Company”) SAR Award Agreement (the “Agreement”) is to promote the interests of
the Company by providing Kal Raman (the “Participant”) with an incentive to
improve the growth and profitability of the Company. This Agreement provides for
the award of stock appreciation rights to be settled in limited liability
company units of the Company or any equity securities into which such units may
be converted (the “Units”) or cash at the election of the Company.


2.Definitions. As used in this Agreement, the following capitalized terms shall
have the following meanings:


(a)“Affiliate” shall mean, with respect to any entity, any other corporation,
organization, association, partnership, sole proprietorship or other type of
entity, whether incorporated or unincorporated, directly or indirectly
controlling or controlled by or under direct or indirect common control with
such entity.


(b)“Base Price” shall have the meaning set forth in Section 4.2.


(c)“Board” shall mean the board of directors of Parent.


(d)“Cause” shall mean, when used in connection with the termination of the
Participant’s Employment, (i) conviction of, guilty plea concerning or
confession of any felony, (ii) any act of misappropriation or fraud committed by
the Participant in connection with the Company’s or its Affiliates’ business,
(iii) any material breach by the Participant of his employment agreement with
the Company, (unless substantially remedied by the Participant within thirty
(30) days after written notice to the Participant specifying in reasonable
detail the nature of the breach), (iv) any material breach of any reasonable and
lawful rule or directive of the Company or the Chief Executive Officer of
Parent, or his designee, including without limitation cooperation with any
regulatory investigations, inquiries or third party litigation (unless
substantially remedied by the Participant within thirty (30) days after written
notice to the Participant specifying in reasonable detail the nature of the
breach), (v) the gross or willful neglect of duties or gross misconduct by the
Participant, or (vi) the habitual use of drugs or habitual, excessive use of
alcohol to the extent that any of such uses in the Company’s or the Chief
Executive Officer’s of Parent, or his designee, good faith determination
materially interferes with the performance of the Participant’s duties under his
employment agreement with the Company.


(e)“Change in Control” shall mean the occurrence of any of the following events
after the Grant Date: (i) any one person, or more than one person acting as a
group (as defined under U.S. Department of Treasury Regulation (“Treasury
Regulation”) § 1.409A-3(i)(5)(v)(B)) acquires ownership of Units of the Company
that, together with Units held by such person or group, constitutes more than
fifty percent (50%)  of the total fair market value or total voting power of the
Units of the Company or (ii) any one person, or more than one person acting as a



--------------------------------------------------------------------------------



group (as defined under Treasury Regulation § 1.409A-3(i)(5)(v)(B)) acquires (or
has acquired during the twelve (12) month period ending on the date of the most
recent acquisition by such person or persons) ownership of Units of the Company
possessing thirty percent (30%)  or more of the total voting power of the Units
of the Company. The foregoing clauses shall be interpreted in a manner that is
consistent with the Treasury Regulations promulgated pursuant to Section 409A of
the Code so that all, and only, such transactions or events that could qualify
as a “change in control event” within the meaning of Treasury Regulation §
1.409A-3(i)(5)(i) will be deemed to be a Change in Control for purposes of this
Agreement; provided, that no Change in Control shall occur for so long as
Fortress Investment Group LLC continues to own (directly or indirectly) at least
35% of the total fair market value or total voting power of the Units of the
Company.


(f)“Code” shall mean the Internal Revenue Code of 1986, as amended.


(g)“Commission” shall mean the U.S. Securities and Exchange Commission.


(h)“Committee” shall mean the Board or such other Committee of the Board as the
Board shall appoint from time to time to administer the provisions of this
Agreement.


(i)“Developing Business” shall mean the new business concepts and services the
Company or its Affiliates has developed and is in the process of developing
during the Participant’s Employment.


(j)“Disability” shall mean, with respect to the Participant, the inability of
the Participant to substantially perform the customary duties and
responsibilities of the Participant’s Employment with the Company for a period
of at least one hundred-eighty (180) consecutive days or one hundred-eighty
(180) days in any twelve (12) month period by reason of a physical or mental
incapacity which is expected to result in death or last indefinitely for the
foreseeable future, as determined by a duly licensed physician appointed by the
Company.


(k) “Employment” shall mean employment with the Company , and, except as
otherwise required by Section 409A of the Code, shall include the provision of
services as a director or consultant for the Company or any of its Affiliates.
For purposes of this paragraph (k), if the Participant’s employment is
transferred in connection with any spin-off, sale or other similar transaction
and one or more SARs granted to the Participant remain outstanding following
such transaction, then “Employment” shall mean employment with the transferee.
“Employee” and “Employed” shall have correlative meanings.
(l)“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.


(m)“Exercise Date” shall have the meaning set forth in Section 4.8 hereof.


(n)“Exercise Notice” shall have the meaning set forth in Section 4.8 hereof.


(o)“Fair Market Value” shall mean, (i) prior to the existence of a Public Market
for the Units, as determined by the Board in good faith, and (ii) in the event
there is a Public Market for the Units, the closing price on the applicable day
as reported on the principal securities exchange on which the Units are then
listed or admitted to trading.

2

--------------------------------------------------------------------------------



(p)“Grant Date” shall mean the Grant Date designated by the Board as provided in
Section 4.3 herein.


(q) “IPO” shall mean an initial public offering of Units that results in a
Public Market in respect of such interests.


(r)“Liquidity Event” shall mean the first to occur of a Change in Control or an
IPO.


(s) “Management Unit Holders’ Agreement” shall mean a Unit Holders’ agreement in
such form as the Committee may reasonably require be entered into between the
Company and the Participant.


(t)“Parent” shall mean Nationstar Mortgage Holdings, Inc.


(u)“Permitted Transferee” shall have the meaning set forth in Section 4.7.


(v)“Person” shall mean an individual, partnership, corporation, limited
liability company, unincorporated organization, trust or joint venture, or a
governmental agency or political subdivision thereof.


(w)“Public Market” shall be deemed to exist, with respect to the Units, if such
Units are registered under Section 12(b) or 12(g) of the Exchange Act and
trading in such Units regularly occurs in, on or through the facilities of
securities exchanges and/or inter-dealer quotation systems in the United States
(within the meaning of Section 902(n) of the Securities Act) or any designated
offshore securities market (within the meaning of Rule 902(a) of the Securities
Act).


(x)“SAR” shall mean a stock settled stock appreciation right relating to the
Company, including any right or other instrument that is a modified form thereof
created pursuant to Section 4.10 of this Agreement.
(y)“Securities Act” shall mean the Securities Act of 1933, as amended.


(z)“Transfer” shall mean any transfer, sale, assignment, hedge, gift,
testamentary transfer, pledge, hypothecation or other disposition of any
interest. “Transferee” and “Transferor” shall have correlative meanings.


3.Administration of the Agreement


3.1     Administration of the Agreement. The Committee shall administer the
provisions of this Agreement. The Committee shall have full authority to
administer the Agreement, including authority to interpret and construe any
provision of the Agreement and to adopt such rules and regulations for
administering the Agreement as it may deem necessary or appropriate. Decisions,
determinations and adjustments by the Committee shall be final and binding on
all Persons, absent fraud. The Committee may, in its absolute discretion,
without amendment to the Agreement, accelerate the vesting or waive any
condition then adverse to the Participant with respect to the SARs granted under
the Agreement.

3

--------------------------------------------------------------------------------



3.2    Determinations of the Committee. Any determination, prescription or other
act of the Committee contemplated hereunder shall be made in the sole discretion
of the Committee and shall be final and conclusively binding upon all Persons.


3.3    Indemnification of the Committee. No member of the Committee or its
employees, partners, directors or associates shall be liable for any action or
determination made in good faith with respect to the Agreement. To the full
extent permitted by law, the Company shall indemnify and hold harmless each
Person made or threatened to be made a party to any civil or criminal action or
proceeding by reason of the fact that such Person, or such Person’s testator or
intestate, is or was a member of the Board or an employee, partner, director or
associate thereof, to the extent such criminal or civil action or proceeding
relates to the Agreement.


3.4    Compliance with Applicable Law; Securities Matters; Effectiveness of SARs
Exercise. Neither the Company nor its Affiliates shall be under any obligation
to effect the registration pursuant to the Securities Act of any Units or other
interests in the Company or its Affiliates or to effect similar compliance under
any state or non-U.S. laws. Notwithstanding anything herein to the contrary,
neither the Company nor its Affiliates shall be required to issue or deliver any
certificates evidencing Units pursuant to the exercise of any SARs, unless and
until the Committee has determined, with advice of counsel, that the issuance
and delivery of such certificates is in compliance with all applicable laws,
regulations of governmental authorities and, if applicable, the requirements of
any exchange on which equity securities into which such Units may be converted
are listed or traded and would not adversely impact the Company or its
Affiliates under any credit agreement to which they are then a party. In
addition to the terms and conditions provided herein, the Committee may require
that the Participant make such reasonable covenants, agreements and
representations as the Committee deems advisable in order to comply with any
such laws, regulations or requirements. The Company or its Affiliates may, in
its sole discretion, defer the effectiveness of an exercise of a SAR hereunder
or the issuance or transfer of Units pending or to ensure compliance under
federal, state or non-U.S. securities laws. The Company or its Affiliates shall
inform the Participant in writing of its decision to defer the effectiveness of
the exercise of a SAR or the issuance or transfer of Units. During the period
that the effectiveness of the exercise of a SAR has been deferred, the
Participant may, by written notice, withdraw such exercise.


3.5    Stockholder Approval. The Agreement is subject to the approval of the
shareholders of Parent within the twelve (12) months following the Grant Date.
The Committee may not amend the Agreement without the approval of the
shareholders of Parent if the amendment would cause the Agreement to fail to
comply with any requirement of applicable law or regulation.


4.      SARs. Subject to adjustment as provided in Section 4.11 hereof, and
subject to the terms and conditions set forth herein, the Committee hereby
grants SARs to the Participant with respect to 850,000 Units (the “Grant”).


4.1     Rights Represented by SARs. Upon exercise of all or a portion of the
SARs, the Participant thereof shall be entitled to receive a number of Units or
an amount of cash, at the election of the Company, with a Fair Market Value, in
the aggregate, at the time of

4

--------------------------------------------------------------------------------



exercise equal to the excess of the Fair Market Value of the SARs in respect of
the number of Units with respect to which the SARs are being exercised over the
Base Price of such SARs (the “Spread Value”).


4.2    Base Price. The base price per Unit of the SARs granted under the
Agreement shall be $140.25.


4.3     Grant Date. The Grant Date of the SARs shall be January 1, 2015.


4.4    Vesting; Expiration.


(a)Vesting Date of SARs. Subject to Section 4.6, the SARs shall vest as follows:
thirty-three percent (33%) shall vest on November 10, 2015, thirty-three percent
(33%) shall vest on November 10, 2016 and the remainder shall vest on November
10, 2017, subject in each case to the Participant remaining Employed on such
anniversary (each such date, a “Vesting Date”). Unless the Committee determines
otherwise, vesting of the SARs may be suspended during any leave of absence as
may be set forth by Company policy, if any.


(b)Expiration of SARs. Except as provided in this Section 4.6, the SARs shall
expire on the tenth (10th) anniversary of the Grant Date.


4.5    Exercisability of SARs. No SAR shall be exercisable prior to a Liquidity
Event and the date that such SAR becomes vested, provided that vested SARs shall
be exercisable upon a Liquidity Event and at any time thereafter prior to their
expiration. Any exercise by the Participant pursuant to this paragraph 4.5 shall
be effected by serving an Exercise Notice on the Company as provided in Section
4.8 hereto.


4.6    Effect of Termination of Employment. Except as provided below, prior to
the occurrence of a Liquidity Event, on a termination of the Participant’s
Employment, unvested and vested SARs will be forfeited upon the date of
termination. From and after the occurrence of a Liquidity Event, on a
termination of the Participant’s Employment, unvested SARs will be forfeited
upon the date of termination, and vested (and unexercised) SARs will: (i)
terminate immediately upon a termination of Employment by the Company for Cause
and (ii) remain outstanding for thirty (30) days following a termination of
Employment for any reason other than Cause; provided, that in no event will any
SAR remain outstanding beyond its ten (10) year term. Notwithstanding the
previous two sentences, in the event the Participant’s Employment is terminated
by the Company without Cause before November 10, 2015, subject to and
conditioned upon the Participant at all times complying with the restrictive
covenants set forth in Section 5 herein (the “Restrictive Covenants”), the SARs
will continue to vest on the original schedule for twelve (12) months following
such termination as if the Participant remained employed with the Company, and
vested SARs (including those that may vest for the twelve (12) months following
such termination), to the extent not exercised, shall remain outstanding until
the earliest of (i) the date that is thirty (30) days following the date that is
twelve (12) months after such termination, (ii) the tenth (10th) anniversary of
the date of grant, and (iii) the date that the Participant breaches any of his
obligations under the Restrictive Covenants. Notwithstanding the foregoing, in
the event the Participant’s Employment is terminated by the Company without
Cause on or after November 10, 2015, subject to and conditioned upon the
Participant at all

5

--------------------------------------------------------------------------------



times complying with the Restrictive Covenants, the SARs will continue to vest
on the original schedule for eighteen (18) months following such termination as
if the Participant remained employed with the Company, and vested SARs
(including those that may vest for the eighteen (18) months following such
termination), to the extent not exercised, shall remain outstanding until the
earliest of (i) the date that is thirty (30) days following the date that is
eighteen (18) months after such termination, (ii) the tenth (10th ) anniversary
of the date of grant, and (iii) the date that the Participant breaches any of
his obligations under the Restrictive Covenants.


4.7    Limitation on Transfer. The SARs shall be exercisable only by the
Participant, except that the Participant may assign or transfer his or her
rights to: (i) the Participant’s beneficiaries or estate upon the death of the
Participant (by will, by the laws of descent and distribution or otherwise) and
(ii) subject to the prior written approval by the Committee and compliance with
all applicable tax, securities and other laws, any trust or custodianship
created by the Participant, the beneficiaries of which may include only the
Participant, the Participant’s spouse or the Participant’s lineal descendants
(by blood or adoption) (each of (i) and (ii), a “Permitted Transferee”).


(a)Condition Precedent to Transfer of Any SAR. It shall be a condition precedent
to any Transfer of a SAR by the Participant that the Transferee shall agree
prior to the Transfer in writing with the Company to be bound by the terms of
this Agreement and the Management Unit Holders’ Agreement as if he, she or it
had been an original signatory thereto, except that any provisions based on the
Employment (or termination thereof) of the Participant shall continue to be
based on the Employment (or termination thereof) of the Participant.


(b)Effect of Void Transfers. In the event of any purported Transfer of a SAR in
violation of the provisions of this Agreement or the Management Unit Holder’s
Agreement, such purported Transfer shall, to the extent permitted by applicable
law, be void and of no effect.


4.8    Method of Exercise. The SARs may be exercised by delivery of written
notice to the Company (the “Exercise Notice”) no less than five business days in
advance of the effective date of the proposed exercise (the “Exercise Date”).
Such notice shall (a) specify the number of Units with respect to which the SARs
are being exercised and the Exercise Date, (b) be signed by the Participant (or
his or her Permitted Transferee, guardian or legal representative, if
applicable), (c) indicate in writing that the Participant agrees, prior to the
existence of a Public Market for the Units, to be bound by the Management Unit
Holder’s Agreement, and (d) if the SARs are being exercised by the Participant’s
Permitted Transferee(s), such Permitted Transferee(s) shall indicate in writing
that they agree to and shall be bound by this Agreement, and, prior to the
existence of a Public Market for the Units, the Management Unit Holder’s
Agreement, as if they had been original signatories thereto (as provided in
Section 4.7 hereof). The Participant shall be responsible for the payment of
applicable withholding and other taxes in cash (or, if approved by the
Committee, surrender of Units having an aggregate Fair Market Value equal to
such withholding or other taxes) that may become due as a result of the exercise
of the SARs or a portion thereof. The partial exercise of the grant of SARs,
alone, shall not cause the expiration, termination or cancellation of the
remaining SARs.

6

--------------------------------------------------------------------------------



4.9    Certificates of Units. Subject to Section 3, upon the exercise of SARs
and, prior to the existence of a Public Market for the Units, execution of the
Management Unit Holder’s Agreement, the Committee shall either cause
certificates of Units to be issued in the name of the Participant and delivered
to the Participant or cause the ownership of such Units to be otherwise recorded
in a book-entry or similar system utilized by the Company as soon as practicable
following the Exercise Date. No Units shall be issued to or recorded in the name
of the Participant until the Participant agrees, prior to the existence of a
Public Market for the Units, to be bound by the Management Unit Holder’s
Agreement.


4.10    Amendment of the Agreement and Terms of SARs. The Committee may amend
this Agreement in any manner; provided, however, that any such amendment shall
not impair or adversely affect the Participant’s pre-existing rights under this
Agreement without the Participant’s written consent.


4.11    Certain Adjustments.


(a)Increase or Decrease in Issued Units Without Consideration. Subject to any
required action by the holders of Units of the Company, in the event of any
increase or decrease in the number of issued Units resulting from a subdivision
or consolidation of Units, or any other increase or decrease in the number of
such Units effected without receipt of consideration by the holders of Units
(including the payment of an extraordinary dividend), the Committee shall make
such adjustments as it determines in its discretion are necessary or appropriate
to prevent the enlargement or dilution of rights with respect to the number of
Units subject to outstanding SARs and/or the Base Price per Unit per SAR, in
accordance with Section 409A of the Code.


(b)Certain Mergers. In the event that the Company shall be the surviving
corporation in any merger or consolidation (except a merger or consolidation as
a result of which the holders of Units receive securities of another
corporation), the SARs, to the extent outstanding on the date of such merger or
consolidation, shall pertain to and apply to the securities that a holder of the
number of Units subject to the SARs would have received in such merger or
consolidation.


(c)Certain Other Transactions. In the event of (i) a dissolution or liquidation
of the Company, (ii) a sale of all or substantially all of the Company’s assets,
(iii) a merger or consolidation involving the Company in which it is not the
surviving corporation or (iv) a merger or consolidation involving the Company in
which it is the surviving corporation but the holders of Units receive
securities of another corporation and/or other property, including cash, the
Committee shall (A) provide for the exchange of the SARs, to the extent
outstanding immediately prior to such event (whether or not then exercisable),
for equity awards based upon some or all of the property for which the Units
underlying the SARs is exchanged and, incident thereto, make an equitable
adjustment, as determined by the Committee, in the Base Price per Unit, or the
number or kind of securities or amount of property subject to the SARs and/or,
(B) cancel, effective immediately prior to such event, the outstanding SARs
(whether or not exercisable or vested) and in full consideration of such
cancellation pay to the Participant an amount in cash or equity having a Fair
Market Value equal to the Spread Value of the SARs, as the Committee may
consider appropriate to prevent dilution or enlargement of rights.

7

--------------------------------------------------------------------------------



(d)Other Changes. In the event of any change in the capitalization of the
Company (including, without limitation, any transaction affecting the debt,
liabilities or equity of the Company or any Affiliate that could have a similar
impact) or a corporate change or Liquidity Event, in each case other than those
specifically referred to in Sections 4.11(a) through 4.11(c) hereof, or in the
event any change in the capitalization of the Company or a corporate change
referred to in Sections 4.11(a) through 4.11(c) hereof requires it,
notwithstanding the provisions of Sections 4.11(a) through 4.11(c) above, the
Committee, in its sole discretion, may make such adjustments in the number and
kind of Units subject to the SARs outstanding on the date on which such change
occurs and in the per-Unit Base Price of such SARs, or to the terms governing
such SARs, including, without limitation, replacing SARs with equity awards
having different but substantially similar terms and based on interests in the
Company, the Parent or any of their Affiliates or cancelling any outstanding
SARs if the Committee determines that such adjustments, replacements or
cancellations are appropriate in order to avoid the enlargement or dilution of
rights.


(e)No Other Rights. Except as expressly provided herein, the Participant shall
not have any rights by reason of (i) any subdivision or consolidation of Units
or other interests in the Company, (ii) the payment of any dividend, any
increase or decrease in the number of Units or other interests in the Company,
or (iii) any dissolution, liquidation, merger or consolidation of the Company or
any other corporation. Except as expressly provided herein, no issuance by the
Company of Units or other interests in the Company shall affect, and no
adjustment by reason thereof shall be made with respect to, the number of Units
subject to the SARs or the Base Price of such SARs.


(f)Savings Clause and Intention of this Section 4.4(j). It is the intention of
this Section 4.11 that upon sale, spin-off or other corporate transaction
affecting the Company, the SARs shall be adjusted, replaced or canceled by the
Committee in any manner that achieves the tax purposes set forth in this Section
4.11, does not inequitably result in the enlargement or dilution of the rights
of Participants and achieves the purposes of this Agreement. No provision of
this Section 4.11 shall be given effect to the extent that such provision would
cause any tax to become due under Section 409A of the Code and the Company, upon
reasonable request from the Participant, shall amend this Agreement as necessary
to comply with Section 409A of the Code, but maintain the economic intent
thereof. Furthermore, any election to adjust, modify, exchange, substitute,
cancel or redeem the SARs shall be done in a manner that is compliant with and
only to the extent permitted by the provisions of Section 424 of the Code, with
respect to individuals subject to taxation in the U.S.


(g)Upon an IPO or a Change in Control, references to the Board and Committee
shall be references to such bodies at the Company as opposed to the Parent.


4.12    Code Section 280G. If the Participant is entitled to receive payments
and benefits under the Agreement which, if combined with the payments and
benefits the Participant is entitled to receive under any other plan, program or
arrangement of the Company or an Affiliate, would subject the Participant to an
excise tax under Section 4999 of the Code, then the amounts or benefits
otherwise due to the Participant under this Agreement will be reduced or waived
by the minimum amount necessary to ensure that the Participant will not be
subject to such excise tax.











8

--------------------------------------------------------------------------------



5.    Restrictive Covenants. The parties agree that Participant’s Employment
with Company involves a position of special trust and confidence wherein, in
reliance upon Participant’s promises in this Agreement Participant will be
entrusted with access to the Company’s Confidential Information (as defined
below) and will be given the opportunity to meet and develop relationships with
the Company’s potential and existing suppliers, financing sources, clients,
customers and employees.


5.1    Noncompetition. The Participant agrees that during the period of his
Employment and during the twenty-four (24) month period following termination of
the Participant’s Employment, he shall not directly or indirectly, either as a
principal, agent, employee, employer, consultant, partner, shareholder of a
closely held corporation or shareholder in excess of five (5%) percent of a
publicly traded corporation, corporate officer or director, or in any other
individual or representative capacity, engage or otherwise participate in any
manner or fashion in any business that is in competition in any manner
whatsoever with the mortgage and real estate services businesses of the Company
or of any other business in which the Company or its Affiliates is engaged at
the time of Participant’s termination of Employment, or which is part of the
Developing Business, within states in which the Company or its Affiliates is
engaged in such business or Developing Business.


5.2    Solicitation of Clients. The Participant agrees that while the
Participant is Employed and during the twenty-four (24) month period following
termination of the Participant’s Employment, the Participant shall not directly
or indirectly, solicit or induce any client of the Company or its Affiliates to
terminate his, her or its relationship with the Company or its Affiliates, or
otherwise encourage any such person or entity to sever his, her or its
relationship with the Company or its Affiliates for any reason.


5.3    Solicitation of Employees and Independent Contractors. The Participant
agrees that while the Participant is Employed and for the twenty-four (24) month
period immediately following the date of termination of the Participant’s
Employment with the Company for any reason, the Participant shall not, directly
or indirectly, solicit or induce any officer, director, employee, agent or
consultant of the Company or its Affiliates to terminate his, her or its
employment or other relationship with the Company or its Affiliates, or
otherwise encourage any such person or entity to leave or sever his, her or its
employment or other relationship with the Company or its Affiliates for any
reason.


5.4    Disparaging Comments. The Participant agrees that he shall not make any
disparaging or defamatory comments regarding the Company or its Affiliates or
their respective directors, executives or employees, or, after termination of
his employment relationship with the Company or its Affiliates, make any such
comments concerning any aspect of the termination of their relationship. The
obligations of the Participant under this subparagraph shall not apply to
disclosures required by applicable law, regulation or order of any court or
governmental agency.


5.5    Company’s Remedies for Violation of Non-Competition or Non-Solicitation
Covenant. In the event that the Participant violates any of the restrictive
covenants set forth in Section 5.1, Section 5.2, Section 5.3 or Section 5.4, all
SARs held by the Participant, whether vested or unvested, shall be immediately
canceled as of the commencement of business

9

--------------------------------------------------------------------------------



on the first date on which such violation occurs. In addition, the Participant
agrees that under such circumstances, the Company or its Affiliates, in addition
to any other remedies available to it, shall be entitled to preliminary and
permanent injunctive relief against any such breach or threatened breach of
Section 5.1, Section 5.2, Section 5.3 or Section 5.4, without having to post
bond, together with reasonable attorney’s fees incurred in enforcing its/their
rights hereunder. Furthermore, the Participant shall be obligated to pay to the
Company or its Affiliates as liquidated damages, in addition to all other rights
and remedies the Company may have, an amount equal to the amount which the
Participant will be required to recognize in income for U.S. federal income tax
purposes as a result of such Participant’s exercise of SARs at any time
following, or within one year prior to, the date of termination of his
Employment. The Participant and the Company further agree that, in the event
that any provision of this Section 5 is determined by any court of competent
jurisdiction to be unenforceable by reason of its being extended over too great
a time, too large a geographic area or too great a range of activities, that
provision shall be deemed to be modified as minimally as possible to permit its
enforcement to the maximum extent permitted by law.


6.
Miscellaneous



6.1    Rights as Unit Holder. The Participant shall not have any rights as a
Unit Holder with respect to any Units covered by or relating to the SARs granted
pursuant to this Agreement until the date the Participant becomes the registered
owner of such Units. Except as otherwise expressly provided in Section 4.11
hereof, no adjustment to the SARs shall be made for dividends or other rights
for which the record date occurs prior to the effective date such stock is
registered.


6.2    No Special Employment Rights. Nothing contained in this Agreement shall
confer upon the Participant any right with respect to the continuation of
Employment or interfere in any way with the right of the Company or any
Affiliate, subject to the terms of any separate employment agreement to the
contrary, at any time to terminate such Employment or to increase or decrease
the compensation of the Participant from the rate in existence at the time of
the grant of the SARs.


6.3    No Obligation to Exercise. The Grant to the Participants of the SARs
shall impose no obligation upon the Participant to exercise the SARs.


6.4    Retention Policy; Clawback Policy. The Participant must hold Units
received upon exercise of the SARs for at least one (1) year following delivery
thereof, or, if longer, as required by any retention policy applicable to the
Participant. Any consideration received upon exercise shall also be subject to
any clawback policy or statute or regulation providing for clawback applicable
to the Participant.


6.5    Notices. Each notice and other communication hereunder shall be in
writing and shall be given and shall be deemed to have been duly given on the
date it is delivered in person, on the next business day if delivered by
overnight mail or other reputable overnight courier, or the third business day
if sent by registered mail, return receipt requested, to the parties as follows:



10

--------------------------------------------------------------------------------



If to the Participant:
To the most recent address shown on records of the Company or its Affiliate.
If to the Company:
Solutionstar Holdings LLC
750 Highway 121 BYP, Suite 100
Lewisville, TX 75067
Attention: General Counsel
or to such other address as any party may have furnished to the other in writing
in accordance herewith.
6.6    Descriptive Headings. The headings in this Agreement are for convenience
of reference only and shall not limit or otherwise affect the meaning of the
terms contained herein.


6.7    Severability. In the event that one or more of the provisions,
subdivisions, words, clauses, phrases or sentences contained herein, or the
application thereof in any circumstances, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision, subdivision, word, clause, phrase or
sentence in every other respect and of the remaining provisions, subdivisions,
words, clauses, phrases or sentences hereof shall not in any way be impaired, it
being intended that all rights, powers and privileges of the Company and the
Participant shall be enforceable to the fullest extent permitted by law.


6.8    Arbitration. Except as may be necessary for the Company or its Affiliates
to specifically enforce or enjoin a breach of Section 5.1, Section 5.2, Section
5.3 or Section 5.4 of this Agreement, the parties agree that any and all
disputes that may arise in connection with, arising out of or relating to this
Agreement, or any dispute that relates in any way, in whole or in part, to the
Participant’s services to the Company, the termination of such services or any
other dispute by and between the parties hereto arising from such relationship
shall be submitted to binding arbitration in Dallas, Texas according to the
National Employment Dispute Resolution Rules and procedures of the American
Arbitration Association. The parties agree that the prevailing party in any such
dispute shall be entitled to reasonable attorneys’ fees, costs, and necessary
disbursements in addition to any other relief to which he or it may be entitled.
For purposes of enforcement of the Restrictive Covenants, the Company shall be
considered a “prevailing party” if it secures injunctive relief to enforce any
of the Restrictive Covenants, with or without reformation of the covenant under
Sections 5.5 or 6.7 hereof or otherwise. This arbitration obligation extends to
any and all claims that may arise by and between the parties or their
subsidiaries, affiliates, successors or assigns, and expressly extends to,
without limitation, to claims or causes of action for wrongful termination,
impairment of ability to compete in the open labor market, breach of an express
or implied contract, breach of the covenant of good faith and fair dealing,
breach of fiduciary duty, fraud,misrepresentation, defamation, slander,
infliction of emotional distress, disability, loss of future earnings, and
claims under the United

11

--------------------------------------------------------------------------------



States Constitution, and applicable state and federal fair employment laws,
federal and state equal employment opportunity laws, and federal and state labor
statutes and regulations, including, but not limited to, the Civil Rights Act of
1964, as amended, the Fair Labor Standards Act, as amended, the Americans With
Disabilities Act of 1990, as amended, the Rehabilitation Act of 1973, as
amended, the Employee Retirement Income Security Act of 1974, as amended, the
Age Discrimination in Employment Act of 1967, as amended, and any other state or
federal law.


6.9    Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party hereto upon any breach or default of any party
under the Agreement, shall impair any such right, power or remedy of such party
nor shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under the Agreement, or any waiver on the part of
any party or any provisions or conditions of the Agreement, shall be in writing
and shall be effective only to the extent specifically set forth in such
writing.


6.10    Limitation on Transfer. The SARs shall be exercisable only by the
Participant or the Participant’s Permitted Transferee(s). Each Permitted
Transferee shall be subject to all the restrictions, obligations, and
responsibilities as apply to the Participant under this Agreement and shall be
entitled to all the rights of the Participant. All Units obtained pursuant to
SARs granted herein shall not be transferred except as provided in this
Agreement and/or the Management Unit Holders’ Agreement.


6.11    Governing Law. The Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to the provisions governing conflict of laws.


[Signature Page Follows]

12

--------------------------------------------------------------------------------







SOLUTIONSTAR HOLDINGS LLC


BY: NATIONSTAR MORTGAGE, LLC,
The Sole Member




/s/ Jay Bray                
By: Jay Bray
Chief Executive Officer


KAL RAMAN
/s/ Kal Raman                
By: Kal Raman





13